 
           August 21, 2011
 
Chen Schor
94 Arch Street
Needham, MA 02492


Dear Chen:
 
BrainStorm Cell Therapeutics Inc. (the “Company”) is pleased to offer to you the
opportunity to join the Company as a member of its Board of Directors and a
special advisor to the Company (“Executive Board Member”).  In this capacity,
you will be expected to perform your duties as a member of the Board as well as
consult with and advise the Company’s management team at the request of the
board from time to time with respect to your knowledge, experience and
expertise.  This will include (1) leading senior level business and corporate
development relationships with strategic partners, by leveraging your licensing
and M&A experience with large pharma and life science companies; (2) leveraging
relationships with bankers, investors and corporate venture investors to
facilitate fund raising; and (3) as a member of the Board, recommending
corporate strategy, regulatory and clinical strategy, budget, selection of other
indications.


As consideration for your services as Executive Board Member, you will earn and
be paid $15,000 per quarter.  The Company will also grant to you 923,374 shares
of restricted Common Stock of the Company (the “Shares”) under the Amended and
Restated 2005 U.S. Stock Option and Incentive Plan.  The Shares shall vest over
a three-year period, as further described in the Restricted Stock Agreement to
be executed by you and the Company.  Vesting will be contingent on you
continuing to serve as Executive Board Member of the Company.  If the Company
successfully raises $10,000,000 of proceeds through the issuance of equity
securities in a private or public offering after the date hereof, or enters into
a deal with a strategic partner that brings in at least $10,000,000 of gross
proceeds, then 1/3 of the Shares will vest upon such event, 1/3 will vest at the
beginning of the second anniversary of grant and the remaining 1/3 will vest on
the third anniversary of grant.  If such capital is not raised by the Company
prior to the first anniversary of the date of grant, then the shares will vest
over 3 years – 1/3 upon each yearly anniversary of grant.  The foregoing
provides for all compensation that you are entitled to as Executive Board
Member.   You shall not be entitled to and hereby waive any right to any and all
other compensation provided to other Directors of the Company from time to time.


You or the Company may terminate your position as Executive Board Member at any
time, and for any reason, by providing written notice to the other party (in
accordance with the Company’s ByLaws).  Vesting of the Shares will immediately
cease upon termination of your Board membership.


As an Executive Board Member, you will not be considered an employee of the
Company.  Hence, you shall not have the right to any of the pension, retirement
or other benefit programs available to the Company's regular employees.


You acknowledge that you have been informed of the taxability of the issuance of
these Shares and the availability of making an election in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended; that such
election must be filed with the Internal Revenue Service within 30 days of the
transfer of shares to you; and that you are solely responsible for making such
election.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company’s Board and management team are very excited about the opportunity
to have you serve as Executive Board Member of the Company.  This is an exciting
time for the Company and we look forward to experiencing the Company’s future
successes with you.  Please indicate your agreement to the foregoing by signing
a copy of this letter agreement where indicated below and returning it to us.
 
 

 
Very truly yours,


BRAINSTORM CELL THERAPEUTICS INC.
         
 
By:
/s/ Chaim Lebovits      
Chaim Lebovits, President
                 

 

         
/s/ Chen Schor
   
 
 
Name: Chen Schor
   
 
 
 
   
 
 

 
 
 
 

--------------------------------------------------------------------------------

 